PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/074,151
Filing Date: 31 Jul 2018
Appellant(s): Phoa et al.



__________________
Fred G. Pruner, Jr.
Reg. No. 40,779
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 31, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
B) 	Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG et al. (US. Pub. No. 2016/0027717). 
C) 	Claims 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG ‘717 as applied to claim 8 above, and further in view of COLINGE et al. (US. Pub. No. 2017/0256696).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. A. Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements.

(2) Response to Argument
B)	Claims 1-8 and 12 are anticipated Under 35 USC § 102 by JANG et al. (US. Pub. No. 2016/0027717).  
1. 	Claim 1 is anticipated Under 35 USC § 102 by JANG
Appellant argues:
that includes semiconductor fins that collectively exhibit a Seebeck effect such that electricity that is generated due to the Seebeck effect is transferred to power supply circuit, Jang fails to disclose the claimed combination of features as set forth in claim 1, such as an apparatus that includes a transistor and semiconductor fins, where the fins are remnants of a process to fabricate the transistor and are not part of the transistor. (Emphasis added).

However, JANG, ¶ [0024], explicitly teaches: “The TEC circuitry may include TEC elements 105 that are formed using analogous techniques and structures as the transistor elements 104 or in accordance with other embodiments described herein”.
Clearly, the TEC circuit 300 or 400 of JANG are formed using analogous techniques and structures as the transistor 104 but are not part of these transistors.
Therefore, the limitation: “the first semiconductor fin and a second semiconductor fin correspond to remnants of a process to fabricate the transistor and are not part of the transistor” is met.
Appellant also argues: 
In the § 102 rejection of claim 1, the Final Office Action labels Jang's "FinFET" as being the transistor of claim 1 (without citation to a specific reference number or other specific portion of Jang) and labels Jang's semiconductors 317a and 317b as being the first and second semiconductor fins, respectively, of claim 1.     

Note that, the “transistor” of claim 1, is not specific to FINFET.  However, JANG, ¶ [0042], teaches that “each of the fin structures 404a may be configured to serves as a channel of one or more transistor devices such as, for example, a tri-gate or other finFET (field effect transistor) device. Moreover, since the TEC 300 or 400 of JANG being “formed using analogously techniques and structure as the transistor”, the semiconductor 317a and 317b should be seen as the fins 317a and 317b and are not part of the transistor. 

Appellant, then concludes: 
Therefore, Jang fails to disclose all of the elements of claim 1, such as fin structures that correspond to remnants of a process to fabricate transistors; or fin structures that correspond to remnants of a process to fabricate transistors and which collectively exhibit a Seebeck effect. As such, the Final Office Action errs in the factual findings made with respect to Jang.

As discussed above, the semiconductor 317a and 317b of JANG are formed using the analogous techniques and structures as the FinFET; since the TEC device 300 or 400 of JANG clearly are not a transistor and the TEC cooling based on the Peltier effect to provide Peltier cooling. 
Note that, Seebeck effect and Peltier effect are known in the art as thermoelectric effect. 
JANG, ¶ [0069] clearly teaches that: “A complement of the Peltier effect is the Seebeck effect” 
Therefore, the limitation “the first and second semiconductor fins collectively exhibit a Seebeck effect when the circuit is in operation” is met.
  
Regarding the “product-by-process” limitation, Appellant fails to provide any evidence that the only way to form such semiconductor fins are being “produced as remnants of a process fabricate the transistor”. 
Since the semiconductor fins can be formed by any fabrication process, the limitation “the semiconductor fin correspond to remnants of a process fabricate the transistor and are not part of the transistor” is given little or no patentable weight. 
Thus, claim 1 is anticipated by JANG.


2. 	Claim 8 is anticipated Under 35 USC § 102 by JANG
Appellant states: “Claim 8 overcomes the § 102 rejection for at least the same reasons as claim 1, as discussed above”.
However, since claim 1 is anticipated by JANG as discussed above. Claim 8 is also anticipated by JANG for the same reason.
Appellant also acknowledged that JANG, ¶ [0069] teaches: “The current, for example, may be collected by capacitors such as, for example, embedded capacitors in the die or capacitors on a package substrate or other component of an IC assembly (e.g., IC assembly 200 of FIG. 2).”
Note that, none of these capacitors is “parasitic capacitor”. These are stand-alone capacitors. 
Regarding the term “metal finger capacitor”, note that, all capacitor are formed by electrically conductive capacitor plates also known as capacitor metal fingers.  
JANG, ¶ [0069] also teaches: “The electrically insulative materials, electrically conductive materials and semiconductor materials (e.g., including nanowire materials) described herein may include a wide variety of other suitable well-known materials” (Emphasis added).
JANG, ¶ [0076] also teaches, “For example, capacitors or analogous structures may be used to store or rout electrical energy generated by a Seebeck effect of the second circuitry”. 
The “metal finger capacitor” is a generic, none-specific, term being used to for a capacitor. For example, the instant specification discloses: “the capacitor 360 may be a metal finger capacitor, although other capacitors may be used”.
may include a wide variety of well-known materials, the limitation “comprising a metal finger capacitor” is met.
Therefore, the rejection of claim 8 should be maintained.

3. 	Claims 2-7 and 12 are anticipated Under 35 USC § 102 by JANG
Appellant does not separately provide any compelling argument regarding the patentability of claims 2-7 and 12. 
Since these claims depend on the rejected claim 1, these claims are rejected for the same reason. 
The rejection of claims 2-7 and 12 should be maintained.

C)	Claims 9 and 10 Are Rendered Obvious under 35 USC § 103 as being Unpatentable over JANG et al. (US. Pub. No. 2016/0027717) in view of COLINGE (US. Pub. No. 2017/0256696).   
Appellant does not separately provide any compelling argument regarding the patentability of claims 9 and 10. 
Since these claims depend on the rejected claims 1 and 8, these claims are rejected for the same reason. 
The rejection of claims 9 and 10 should be maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829                   

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                     {

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.